Citation Nr: 0818666	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-06 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

2.	Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.

3.	Entitlement to an initial compensable rating for left knee 
strain.  

4.	Entitlement to an initial compensable rating for right 
knee strain.  

5.	Entitlement to an initial compensable rating for left hip 
strain.  

6.	Entitlement to an initial compensable rating for right hip 
strain.  

7.	Entitlement to an initial compensable rating for 
hypertension.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel
INTRODUCTION

The veteran served on active duty from January 1966 to 
September 1969.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in January 2007.  


FINDINGS OF FACT

1.	GERD was not evident during service or until many years 
thereafter and is not shown to have been caused by any in-
service event.

2.	Diabetes mellitus currently requires treatment with 
insulin and a restricted diet, without any regulation of 
activities.  

3.	Right hip strain is manifested by limitation of flexion to 
110 degrees, external rotation to 50 degrees and abduction to 
40 degrees.  

4.	Left hip strain is manifested by limitation of flexion to 
110 degrees, external rotation to 50 degrees and abduction to 
40 degrees.  

5.	Right knee strain is manifested by limitation of flexion 
to 90 degrees.  

6.	Left knee strain is manifested by limitation of flexion to 
110 degrees.  

7.	Hypertension is manifested by elevated blood pressure 
readings controlled by medication.



CONCLUSIONS OF LAW

1.	GERD was neither incurred in nor aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.	The criteria for an initial rating in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.120, Code 7913 (2007).  

3.	With resolution of reasonable doubt in the appellant's 
favor the criteria for an initial 10 percent rating, but no 
more, for hypertension have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 4.104, Code 7101 (2007).  

4.	With resolution of reasonable doubt in the appellant's 
favor the criteria for an initial 10 percent rating, but no 
more, for right hip strain have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 4.20, 4.71a, Codes 5003, 
5252 (2007).  

5.	With resolution of reasonable doubt in the appellant's 
favor the criteria for an initial 10 percent rating, but no 
more, for left hip strain have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 4.20, 4.71a, Codes 5003, 
5252 (2007).  

6.	With resolution of reasonable doubt in the appellant's 
favor the criteria for an initial 10 percent rating, but no 
more, for right knee strain have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.20, 
4.71a, Codes 5003, 5260 (2007).  

7.	With resolution of reasonable doubt in the appellant's 
favor the criteria for an initial 10 percent rating, but no 
more, for left knee strain have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 4.20, 4.71a, Codes 5003, 
5260 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in April 2003, August 2003, and May 
2005, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In letters dated in March 2006 and February 2008, the 
veteran was provided all necessary notifications to meet 
these requirements.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Id. at 43-44.  The increased rating issues 
arise from initial evaluations after the award of service 
connection.  VA is not required to provide separate 38 
U.S.C.A. § 5103(a) notice with regard to "downstream" issues, 
where the notice was provided in connection with the original 
claim.  See VAOPGCPREC 8-2003 (Dec. 22, 2003), 69 Fed. Reg. 
25180 (2004); see also Grantham v. Brown, 114 F .3d 1156 
(1997).  Furthermore, appellant is an attorney and from his 
comments has demonstrated actual knowledge of the information 
needed to sustain his claim.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is claiming service connection for GERD.  The 
Board has reviewed all available medical records, including 
the service treatment records, private and VA outpatient 
treatment records and VA compensation examination reports and 
can find no basis for the establishment of service 
connection.  In this regard, it is noted that the veteran was 
treated on several occasions while on active duty for 
gastrointestinal complaints, but there were no findings of 
GERD.  In March 2007, a VA examination was performed for the 
purpose of ascertaining whether the veteran's in-service 
complaints could be related to the current symptoms of GERD.  
After review of the entire evidence of record, the examiner 
stated that the service treatment records showed several 
episodes of acute gastroenteritis that were self-limited and 
several episodes of indigestion that were also self-limited.  
There were no studies found in the service treatment records 
of GERD and no evidence of a diagnosis of GERD.  Absent this, 
the examiner stated that it would be speculative to link the 
onset of the disability with military service.  

The only medical evidence that actually speaks to the matter 
of whether the veteran's GERD is related to service does not 
support such a finding.  Rather, the examiner stated that it 
would require speculation to make such a link.  The earliest 
manifestations of a chronic gastrointestinal disorder are 
shown in private treatment records dated in 1997.  The 
absence of clinical treatment records showing GERD for 
approximately 35 years after active duty is probative 
evidence against continuity of symptoms since service.  Mense 
v. Derwinski, 1 Vet. App. 354 (1991).  Under these 
circumstances, the claim must be denied.  

The veteran is seeking increased evaluations from the initial 
ratings that were assigned for several of his service 
connected disabilities.  The Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Fenderson v. West, 12 
Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Service connection for diabetes mellitus was granted by 
rating decision dated in September 2003, with the current 20 
percent rating assigned.  For diabetes mellitus requiring 
insulin and restricted diet, or; requiring an oral 
hypoglycemic agent and a restricted diet, a 20 percent rating 
is warranted.  For diabetes mellitus requiring insulin, a 
restricted diet and regulation of activities, a 40 percent 
rating is warranted.  For diabetes mellitus, requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated, a 60 percent 
rating is warranted.  For Diabetes mellitus, requiring more 
than one daily injection of insulin, restricted diet, and 
regulations of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated, a 100 percent rating is 
warranted.  38 C.F.R. § 4.119, Code 7913.

An examination was conducted by VA in July 2003.  At that 
time, the examiner reported that the veteran had a 21 year 
history of diabetes mellitus, without a history of 
ketoacidosis or problems with hypoglycemia.  He did have 
complaints of progressive weight loss, loss of strength, 
tingling and numbness of his extremities and abnormal 
sensation and low balance due to lack of feeling in his feet.  
He also had resulting bladder dysfunction that was partial 
and intermittent in nature.  He had ocular symptoms with 
cataracts and other eye disorders.  He took the medications 
Glucophage and Glucotrol, each, twice per day.  He was able 
to do all of the activities of daily living without any 
restrictions.  

An examination was conducted by VA in November 2005.  At that 
time, symptoms similar to those described during the 2003 
examination report were noted.  At this time, the veteran's 
medications included Metaomin, twice per day, Glucophage 
twice per day, and daily insulin injections, twice per day.  
He stated that his diabetes had also affected his eyes, with 
cataracts and retinopathy and had caused dry skin and 
erectile dysfunction.  The examiner did state that the 
veteran's activities were restricted, but that this was due 
to bilateral hip and knee pain.  

An examination was conducted by VA in March 2007.  At that 
time, the veteran stated that he followed a carbohydrate-
restricted diet and that his weight was stable.  He exercised 
by walking his dog around his neighborhood, between 1 and 2 
miles.  He did not have any restrictions of activities due to 
his diabetes mellitus.  He had not had any hospitalizations, 
emergency room visits, hypoglycemic reactions or 
ketoacidosis.  He did have diabetic retinopathy, but no 
diabetic related skin manifestations.  He was treated with 
insulin in the morning, at lunch and in the evening.  There 
was evidence of peripheral neuropathy and erectile 
dysfunction, but no bowel, bladder or cardiovascular 
complications other than hypertension.  

The veteran requires insulin and a restricted diet for 
treatment of his diabetes.  He does not require any 
regulation of his activities such that his disability meets 
the criteria for the 40 percent evaluation.  While he does 
have significant peripheral neuropathy, erectile dysfunction, 
hypertension and eye symptoms, these have all been evaluated 
separately and, except for the hypertension, not part of this 
appeal.  Under these circumstances, the diabetes itself is 
not shown to warrant more than a 20 percent rating.  

The veteran is claiming an increased rating for his service 
connected hypertension.  Service connection for this disorder 
was granted by rating decision dated in January 2006 as being 
related to the veteran's diabetes mellitus.  For hypertensive 
vascular disease, with diastolic pressure of predominantly 
100 or more, or with systolic pressure predominantly 160 or 
more, or; where continuous medication is shown necessary for 
the control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a 10 percent rating is 
assigned.  With diastolic pressure predominantly 110 or more, 
or with systolic pressure predominantly 200 or more, a 20 
percent rating is warranted.  38 C.F.R. § 4.104, Code 7101.

Review of the examination reports of record shows that the 
veteran has required medication to maintain the stability of 
his hypertension.  For example, on examination in November 
2005, the veteran was shown to be taking HCTZ for control of 
his hypertension.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The fact that the veteran is taking 
medication for control of his hypertension is sufficient to 
more nearly approximate the criteria for the 10 percent 
evaluation.  As such a 10 percent rating, but no more, is 
warranted.  

The veteran is also claiming initial increased evaluations 
for his service connected bilateral hip and knee strains.  
These disorders may be rated analogous to arthritis of each 
of these joints.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.    38 C.F.R. 4.71a, Code 5003.  

Limitation of flexion of either knee to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension of a knee to 10 degrees warrants a 10 
percent rating.  A 20 percent rating requires that extension 
be limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  

Limitation of flexion of the thigh to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires limitation 
to 30 degrees.  38 C.F.R. § 4.71a, Code 5252.  

On examination for VA in November 2005, range of motion of 
the veteran's knees and hips was shown to be slightly 
limited, although not to the degree for which a 10 percent 
evaluation would be warranted.  Range of motion of the hips 
included flexion to 110 degrees, with pain.  A normal range 
was listed as 125 degrees.  External rotation was also 
limited in that it was to only 50 degrees, with normal range 
being 60 degrees.  And abduction was limited by 5 degrees 
from the normal range of 45 degrees.  Regarding the knees, 
flexion was to 90 degrees on the right and 110 degrees on the 
left, with normal being listed as 140 degrees.  Extension was 
normal to 0 degrees.  

The listed ranges of motion of each joint shows some 
limitation that is not compensable under any of the 
diagnostic criteria for that joint.  Nevertheless, such 
limitation of motion may be assigned a compensable rating by 
evaluation of the disability as analogous to arthritis.  
Thus, each joint should be assigned a 10 percent rating and 
the benefit granted to this extent.  


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for gastroesophageal reflux disease (GERD) 
is denied.  

An initial rating in excess of 20 percent for diabetes 
mellitus is denied.

An initial compensable rating, of 10 percent but no more, for 
left knee strain is granted subject to the controlling 
regulations governing the payment of monetary benefits.  

An initial compensable rating, of 10 percent but no more, for 
right knee strain is granted subject to the controlling 
regulations governing the payment of monetary benefits.  

An initial compensable rating, of 10 percent but no more, for 
left hip strain is granted subject to the controlling 
regulations governing the payment of monetary benefits.  

An initial compensable rating, of 10 percent but no more, for 
right hip strain is granted subject to the controlling 
regulations governing the payment of monetary benefits.  

An initial compensable rating, of 10 percent but no more, for 
hypertension is granted subject to the controlling 
regulations governing the payment of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


